1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 SHANE BLEVINS,

 8          Petitioner-Appellant,

 9 v.                                                                                    No. 30,176

10 KATHLEEN BLEVINS,

11               Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 Don Maddox, District Judge

14 Collopy Law Firm
15 Bryan Arthur Collopy
16 Hobbs, NM

17 for Appellant

18 Jon Charles Fredlund
19 Hobbs, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge


8 WE CONCUR:


 9 ______________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _______________________________________
12 CELIA FOY CASTILLO, Judge




                                           2